Judge REINHARDT.
I dissent. Taylor v. Maddox, 366 F.3d 992 (9th Cir.), cert. denied, — U.S. ——, 125 S.Ct. 809, 160 L.Ed.2d 605 (2004), compels the conclusion that Barcheers’ confession was involuntary. I cannot agree with the majority’s attempts to distinguish Taylor. Although the majority tries to minimize the degree of involuntariness involved here, this case presents at least as much—if not more—evidence of involuntariness as Taylor. Both Taylor and Barcheers were arrested late at night and interrogated without the presence of an attorney or a parent. Id. at 997. Both were desperate and upset during the interrogation. Id. at 1003. Both were also told that they would be better off if they con*105fessed. Id. But, while Taylor was sixteen, Barcheers had barely turned fifteen when she was arrested. Cfi id at 996. She was detained later at night, ultimately interrogated for a longer period of time, cried constantly during a portion of her interrogation, and had not slept for a full twenty-four hours before the interrogation commenced. While Taylor suffered from no mental health problems and was not a victim of sexual abuse, Barcheers had just recently been recommended for hospitalization because of her severe depression with psychotic features and various other serious mental disorders. She had also suffered extreme sexual abuse throughout her lifetime, and her interrogators were physically similar to her abusers—older men who exercised authority over her. Cf. id at 997. Unlike Taylor, Barcheers was strapped to a gurney, handcuffed, and barely clothed during the initial portion of her interrogation and was suffering from untreated and painful wounds caused by police dogs. In light of the totality of these circumstances, see id. at 1015, the holding in Taylor requires this court to find that Barcheers’ interrogation was coercive (even if the police did not explicitly threaten her or promise her leniency), that her will was overborne, and that her statement was thus involuntary. The state court’s contrary determination was an objectively unreasonable application of clearly established Supreme Court law.
For the foregoing reasons, I respectfully dissent.